UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q [X]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File Number:333-114041 PLY GEM HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 3089 20-0645710 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification No.) 185 Platte Clay Way Kearney, Missouri 64060 Registrant's telephone number, including area code: 800-800-2244 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90days.Yes[]No[X ] * Indicate by check mark whether registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of“accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated filer []Accelerated filer [] Non-accelerated filer [X]  Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No[X ] As of August 13, 2007, there were 100 shares of common stock, $0.01 par value, outstanding. * The registrant is not required to file this Quarterly Report on Form 10-Q pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. The filing is required, however, pursuant to the terms of the indenture governing Ply Gem Industries, Inc.’s 9% senior subordinated notes due 2012. PLY GEM HOLDINGS, INC. AND SUBSIDIARIES FORM 10-Q QUARTERLY PERIOD ENDED JUNE 30, 2007 CONTENTS PART I – FINANCIAL INFORMATION Item 1. Condensed Consolidated Financial Statements Condensed Consolidated Statements of Operations – Three months ended June 30, 2007 and July 1, 2006 2 Condensed Consolidated Statements of Operations – Six months ended June 30, 2007 and July 1, 2006 3 Condensed Consolidated Balance Sheets – June 30, 2007 and December 31, 2006 4 Condensed Consolidated Statements of Cash Flows – Six months ended June 30, 2007 and July 1, 2006 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition And Results of Operations 26 Item 3. Quantitative and Qualitative Disclosures about Market Risk 38 Item 4. Controls and Procedures 38 PART II – OTHER INFORMATION Item 1A. Risk Factors 39 Item 6. Exhibits 39 Signatures 40 1 PART I - FINANCIAL INFORMATION Item 1.FINANCIAL STATEMENTS PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the three months ended June 30, July 1, 2007 2006 (Amounts in thousands) Net Sales $ 390,695 $ 288,111 Costs and Expenses: Cost of products sold 292,896 219,251 Selling, general and administrative expense 41,897 31,835 Amortization of intangible assets 4,302 2,971 Total Costs and Expenses 339,095 254,057 Operating earnings 51,600 34,054 Foreign currency gain 1,992 1,164 Interest expense (24,680 ) (17,198 ) Investment income 245 257 Other expense (1,143 ) (441 ) Income before provision for income taxes 28,014 17,836 Provision for income taxes 10,744 6,958 Net Income $ 17,270 $ 10,878 See accompanying notes to condensed consolidated financial statements. 2 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) For the six months ended June 30, July 1, 2007 2006 (Amounts in thousands) Net Sales $ 675,969 $ 504,422 Costs and Expenses: Cost of products sold 530,980 392,299 Selling, general and administrative expense 79,294 58,316 Amortization of intangible assets 8,936 5,524 Total Costs and Expenses 619,210 456,139 Operating earnings 56,759 48,283 Foreign currency gain 2,208 1,093 Interest expense (49,946 ) (32,524 ) Investment income 822 413 Other expense (1,143 ) (2,497 ) Income before income taxes and cumulative effect of accounting change 8,700 14,768 Provision for income taxes 2,294 5,720 Income before cumulative effect of accounting change 6,406 9,048 Cumulative effect of accounting change, net of income tax benefit of $57 - (86 ) Net income $ 6,406 $ 8,962 See accompanying notes to condensed consolidated financial statements. 3 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS (UNAUDITED) June 30, December 31, 2007 2006 (Amounts in thousands, except share amounts) ASSETS Current Assets: Cash and cash equivalents $ 44,265 $ 53,274 Accounts receivable, less allowances of $6,466 and $6,802, respectively 180,764 130,795 Inventories: Raw materials 54,784 50,936 Work in process 22,480 25,339 Finished goods 43,008 51,881 Total inventory 120,272 128,156 Prepaid expenses and other current assets 13,955 20,873 Deferred income taxes 18,615 18,770 Total current assets 377,871 351,868 Property and Equipment, at cost: Land 4,004 3,990 Buildings and improvements 38,829 34,889 Machinery and equipment 217,120 215,555 Total property and equipment 259,953 254,434 Less accumulated depreciation (64,264 ) (47,597 ) Total property and equipment, net 195,689 206,837 Other Assets: Goodwill 821,475 811,285 Intangible assets, less accumulated amortization of $36,386 and $27,450, respectively 220,836 232,833 Other 43,406 46,898 Total other assets 1,085,717 1,091,016 $ 1,659,277 $ 1,649,721 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Current maturities of long-term debt $ 6,873 $ 5,870 Accounts payable 98,439 95,568 Accrued expenses and taxes 100,327 113,527 Total current liabilities 205,639 214,965 Deferred income taxes 104,014 107,854 Other long term liabilities 55,497 56,292 Long-term debt, less current maturities 1,058,681 1,042,894 Stockholders' Equity: Preferred stock $0.01 par, 100 shares authorized, none issued and outstanding - - Common stock $0.01 par, 100 shares authorized, issued and outstanding - - Additional paid-in-capital 179,820 181,792 Retained earnings 50,034 43,628 Accumulated other comprehensive income 5,592 2,296 Total stockholders' equity 235,446 227,716 $ 1,659,277 $ 1,649,721 See accompanying notes to condensed consolidated financial statements. 4 PLY GEM HOLDINGS, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) For the six months ended June 30, July 1, 2007 2006 (Amounts in thousands) Cash flows from operating activities: Net income $ 6,406 $ 8,962 Adjustments to reconcile net income to cash provided by operating activities: Depreciation and amortization expense 25,552 14,544 Fair value premium on purchased inventory - 304 Non-cash interest expense, net 3,442 2,662 Gain on foreign currency transactions. (2,208 ) (1,093 ) Loss on sale of assets 57 572 Other non-cash items - 2,482 Deferred income taxes (240 ) 2,792 Changes in operating assets and liabilities, net of effects from acquisitions: Accounts receivable, net (48,019 ) (32,711 ) Inventories 5,184 (7,002 ) Prepaid expenses and other current assets 8,736 2,136 Accounts payable 2,448 11,502 Accrued expenses and taxes (15,043 ) 7,632 Other 257 (177 ) Net cash provided by (used in) operating activities (13,428 ) 12,605 Cash flows from investing activities: Capital expenditures (7,201 ) (10,875 ) Proceeds from sale of assets 15 497 Acquisition of business, net of cash acquired (223 ) (120,710 ) Net cash used in investing activities (7,409 ) (131,088 ) Cash flows from financing activities: Proceeds from long-term debt - 122,808 Proceeds from revolver borrowings 30,000 15,000 Payments on long-term debt (3,187 ) (1,000 ) Payments on revolver borrowings (10,000 ) (15,000 ) Debt issuance costs (2,100 ) (2,249 ) Equity contribution (distribution) (3,175 ) 1,725 Net cash provided by financing activities 11,538 121,284 Impact of exchange rate movements on cash 290 157 Net increase in cash and cash equivalents (9,009 ) 2,958 Cash and cash equivalents at the beginning of the period 53,274 22,173 Cash and cash equivalents at the end of the period $ 44,265 $ 25,131 See accompanying notes to condensed consolidated financial statements. 5 NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.SUMMARY OF SIGNIFICANT ACCOUNTING POLICIES Basis of Presentation The accompanying unaudited condensed consolidated financial statements of Ply Gem Holdings, Inc. (referred to herein as “Ply Gem”, the “Company”, “we”, “us”, or “our”) have been prepared in accordance with U.S. generally accepted accounting principles as described in the consolidated financial statements and related notes included in our 2006 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 23, 2007.These statements do not include all of the information and footnotes required by U.S. generally accepted accounting principles and should be read in conjunction with our 2006 Annual Report on Form 10-K.In the opinion of management, all adjustments (consisting of normal recurring accruals) considered necessary for a fair presentation have been included.Operating results for the period from January 1, 2007 through June 30, 2007 are not necessarily indicative of the results that may be expected for the year ended December 31, 2007. The condensed consolidated balance sheet at December 31, 2006 has been derived from the audited consolidated financial statements of Ply Gem Holdings, Inc. at that date but does not include all of the information and footnotes required by U.S. generally accepted accounting principles for complete financial statements. The Company’s fiscal quarters are based on periods ending on the last Saturday of the last week in the quarter.Therefore the financial results of certain fiscal quarters will not be exactly comparable to the prior and subsequent fiscal quarters. The accompanying financial statements include the consolidated results of operations for the Company for the three month and six month periods ended June 30, 2007 and July 1, 2006, and consolidated financial position for the Company as of June 30, 2007 and December 31, 2006. Ply Gem is a diversified manufacturer of residential and commercial building products, which are sold primarily in the United States and Canada, and include a wide variety of products for the residential and commercial construction, the do-it-yourself and the professional remodeling and renovation markets.
